McDONALD, Chief Justice.
Appellant appealed from a judgment rendered against him, and caused transcript and statement of facts to be filed in the 9th Court of Civil Appeals on 13 and 14 March 1961. Such cause was transferred to this court on 19 June 1961. Appellant has filed no brief nor offered any reason for failure to do so. Appellee has filed motion to dismiss such appeal because appellant has filed no brief as required by the Texas Rules of Civil Procedure. It is our view that such motion should be granted, and that this appeal should be dismissed. See Rules 414 and 415, T.R.C.P.
This appeal is accordingly dismissed.